          Case 1:20-cr-00688-WJ Document 82 Filed 09/08/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                              Plaintiff,

                                                             Case No. 20-CR-00688 WJ
       -vs-


JOSE MENDOZA,

                              Defendant.


           ORDER DENYING MOTION TO SET CONDITIONS OF RELEASE
              IN LIGHT OF THE GROWING DANGER OF COVID-19

       THIS MATTER is before the Court on defendant Jose Mendoza’s opposed Motion to

Set Conditions of Release in Light of the Growing Danger of Covid-19, filed on August 5, 2020.

Doc. 78. The United States opposes the motion. Doc. 80. Mr. Mendoza did not file a reply.

The Court denies Mr. Mendoza’s motion for the following reasons.

       First, although a judicial officer may reopen a detention hearing, she may do so only if

she “finds that information exists that was not known to the movant [Mr. Mendoza] at the time of

the hearing and that has a material bearing on the issue whether there are conditions of release

that will reasonably assure the appearance of such person as required and the safety of any other

person and the community.” 18 U.S.C. § 3142(f)(2). The only new information presented by

Mr. Mendoza is the fact that the risk of infection from Covid-19 did not arise in New Mexico

until on or about March 12, 2020, when the first cases of Covid-19 were detected here. The

Court detained Mr. Mendoza ten days earlier, on March 2, 2020. See Doc. 40. In late May and

early June, however, Mr. Mendoza filed two Motions to Modify Conditions of Release, asking
          Case 1:20-cr-00688-WJ Document 82 Filed 09/08/20 Page 2 of 3




that the Court temporarily release Mr. Mendoza first to see his father before he died, then to go

to his father’s funeral. See Docs. 63, 66. Neither motion mentioned that Mr. Mendoza had

heightened risk if he contracted Covid-19, see id., even though by then New Mexico was

experiencing significant positive tests, hospitalizations, and deaths. The Court denied those

motions because the information contained in them did nothing to rebut the presumption that Mr.

Mendoza is both a flight risk and a danger to the community. See Doc. 68.

       Mr. Mendoza now requests release because he suffers from three conditions that put him

at greater risk of dying if he were to contract Covid-19. See Doc. 78 at 1–2. But so far, there

have been no cases of Covid-19 in the facility where Mr. Mendoza is being held. See id. at 2.

Moreover, there is no indication that the facility is not attending to Mr. Mendoza’s medical

needs. See generally id. Furthermore, the facilities in New Mexico that house federal detainees

have responded immediately and aggressively to manage the outbreaks that have occurred here,

as well as to attend to the medical needs of those who become ill because of the virus. See Doc.

80 at 4–5; see also Doc. 80-1. Mr. Mendoza has not presented sufficient information to rebut the

presumption that he is both a flight risk and a danger to the community. Nor has he addressed

how his higher risk of complications from Covid-19 has a material bearing on whether there are

conditions of release that will reasonably assure his appearance and the safety of any other

person or the community. See Doc. 78 at 2–3. He simply assures the Court that he will abide by

any imposed conditions, and that he “enjoys broad familial and community support.” See id.

The proffer provided by the United States, however, suggests that Mr. Mendoza committed the

offenses with which he is charged while living in the family home and in the community to




                                                 2
          Case 1:20-cr-00688-WJ Document 82 Filed 09/08/20 Page 3 of 3




which he now seeks to be returned. See Doc. 40 at 3; Doc. 80 at 2. In short, Mr. Mendoza has

not presented any information that warrants reopening the detention hearing.

       Second, Mr. Mendoza has not given the Court a legitimate reason to reconsider its

original detention order. A Court may grant a motion to reconsider only if it has

misapprehended the facts or law, a party’s position, or to correct clear error or prevent manifest

injustice. Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Motions to

reconsider are proper in criminal cases even though the Federal Rules of Criminal Procedure do

not specifically provide for them. United States v. Randall, 666 F.3d 1238, 1241–42 (10th Cir.

2011). Mr. Mendoza does not suggest in his motion that the Court misapprehended the facts or

law, or his position, at the original detention hearing. See Docs. 46, 48. Nor has he presented

any information to suggest that the Court must reconsider its ruling to correct clear error or

prevent manifest injustice. The Court will not reconsider its prior detention order.

       IT IS THEREFORE ORDERED that defendant Jose Mendoza’s opposed Motion to Set

Conditions of Release in Light of the Growing Danger of Covid-19 (Doc. 78) is DENIED.

       DATED this 8th day of September 2020




                                                      __________________________________
                                                      Laura Fashing
                                                      United States Magistrate Judge




                                                 3
